Detailed Action
This action is in response to Applicant's communications filed 03 January 2022.
Claim(s) 1, 8, 15, and 19 was/were amended.  No claims were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 03 January 2022, regarding the rejections of claims 1-20 under 35 USC 103 have been fully considered but are not persuasive.
Applicant argues (Remarks, p. 9) that the claims stand rejected over a proposed combination of at least six references.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues (Remarks, p. 9) that the Office fails to provide actual evidence explaining how or why the specific features being incorporated themselves provide the alleged benefit being cited, and only highlights random passages in each reference about an alleged benefit.  

The two references that teach the machine learning framework for combining machine learning classifiers are Ponti (Combining Classifiers: from the creation of ensembles to the decision fusion) and Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang").  Ponti teaches a combining multiple classifiers into an ensemble classifier that produces better results than single classifiers themselves.  Zhang teaches that this combination can be implemented with common fusion strategies, such as through concatenation of the classifier outputs.  Ponti further goes on to provide several reasons to combine multiple classifiers.
Ponti teaches three main motivations to combine classifiers: the worst case, the best case, and the computational motivation (p. 2).  The worst case motivation is statistical, in that it is possible to avoid the worst classifier by averaging several classifiers.  The best case motivation is representational, in that the fusion of multiple classifiers can improve the performance of the best individual classifier.  The computational motivation is to avoid local mimina that might require hundreds or thousands of random initializations to avoid, thereby showing stabilization and improvement over the best single classifier 
The heartbeat classifier references of Rajpurkar, Kelwade, Ming Li, and Li teach their own individual reasons why they should be included in the ensemble classifier.  Rajpurkar claims improved classification accuracy (Abstract, p.1).  Kelwade boasts satisfactory results obtained with prediction overall accuracy of 97% (Abstract, p. 1).  Ming Li teaches improved performance (Abstract, p. 3769).  Li claims it has high accuracy (Abstract, p. x; sec. 5.4, pp. 93-95). Thus, the motivation to combine these references is provided by the prior art.
The heartbeat monitor environment references are Spors and Shakur.  These references were relied upon to teach well known utilities of heartbeat classifiers that would be obvious to combine with heartbeat classifiers but were not explicitly recited in the other prior art references.  Spors teaches that heartbeat classifiers are used on devices to monitor the health of a patient remotely. The modification to combine Spors with the above ensemble classifier would have been obvious because one of ordinary skill in the art would be motivated to monitor the health of a patient remotely so physicians can check in on patients and determine whether any changes to the patient's treatment is needed, as suggested by Spors (Spors: [0005]).  Shakur teaches treating a diagnosed patient.    The modification to combine Shakur's treatment of a diagnosed patient would have been obvious because one of ordinary skill in the art would be motivated to treat health 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For the aforementioned reasons, claims 1-20 are rejected under 35 USC 103.
Examiner notes that Applicant has amended claims 1, 8, 15, and 19.  These claims are addressed in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Spors et al. (US 2016/0292373, hereinafter "Spors").

Regarding Claim 1,
	Ponti teaches a first path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h1 teaches a first classifier on a first path of the machine learning architecture);
(Fig. 1, Parallel architecture, p. 2; h2 teaches a second classifier on a second path of the machine learning architecture); and
combining the first plurality of output values and the second plurality of output values using the machine learning architecture (Fig. 1, Combiner H(x), p. 2; "Parallel: with a representation in Figure 1, the set of classifiers are trained in parallel, and their output are combined afterwards to give the final decision." sec. II.A, p. 2),
wherein the architectures for the first path and second path are different structures ("the classifiers of an ensemble should be at the same time as accurate as possible and as diverse as possible." sec. II.B, p. 3; "using knowledge about the problem: heuristic method that can produce good results when the knowledge of the designer is sufﬁcient to build a tuned system regarding architecture and parameters to create diverse classiﬁers. It is used specially in natural multiple classiﬁer systems such as for multiple sensors, and also when different representations of patterns are possible (statistical and structural)." sec. III, pp. 3-4).

Ponti does not explicitly teach receiving the ECG data, the ECG data comprising unstructured waveform data; providing the unstructured waveform data to a convolutional neural network; generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data; and classifying one or more of the plurality of heartbeats in the ECG data 
Rajpurkar teaches receiving the ECG data, the ECG data comprising unstructured waveform data ("The network takes as input a time-series of raw ECG signal" sec. 2, p. 2; "The morphology of the ECG during a single heart-beat as well as the pattern of the activity of the heart over time determine the underlying rhythm.  In some cases the distinction can be subtle yet critical for treatment." sec. 3, p. 3),
providing the unstructured waveform data to a convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." sec. 2, p. 2);
generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data (Figure 2; "We use a convolutional neural network for the sequence-to-sequence learning task. The high-level architecture of the network is shown in Figure 2. The network takes as input a time-series of raw ECG signal, and outputs a sequence of label predictions. The 30 second long ECG signal is sampled at 200Hz, and the model outputs a new prediction once every second. We arrive at an architecture which is 33 layers of convolution followed by a fully connected layer and a softmax." sec. 2, p. 2);
classifying one or more of the plurality of heartbeats in the ECG data ("in addition to classifying noise and the sinus rhythm, the network learns to classify and segment twelve arrhythmia types present in the time-series." sec. 1., p. 1).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of Ponti's classifier ensemble.  The modification would have been (Ponti: Abstract, p. 1).

Ponti does not explicitly teach receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats; providing the structured time interval data to a fully-connected neural network; generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network.
Kelwade teaches receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats ("MIT–BIH arrhythmia database [23] was used in this work for training and testing of designed classifier model. This is a standard database containing 48 half-hour excerpts of two channel ambulatory ECG recording, obtained from 47 subjects from 1975 and 1979 containing 360 samples per second per channel with 11 bit resolution over a 10mV range." sec. 3.1, p. 31);
providing the structured time interval data to a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34);
("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases... The combination of linear parameters in frequency domains and non-linear parameters derived from the HRV signal are used as input features for the neural network." sec. 4, p. 34; these inputs for the neural network do not include the unstructured waveform data).
Ponti and Kelwade are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the artificial neural network classifier of Kelwade as the second classifier of the Ponti/Rajpurkar combination's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

While Ponti teaches the fusion of multiple classifiers, Ponti does not explicitly teach concatenating the first plurality of output values and the second plurality of output values using the machine learning architecture.
Zhang teaches by concatenating the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) using the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Ponti does not explicitly teach wherein a mobile device is configured to receive the ECG data from a remote sensor device.
Spors teaches wherein a mobile device (FIG. 1, Mobile Device 135) is configured to receive the ECG data from a remote sensor device (FIG. 1, Sensor Devices 140, Monitoring Application 136) ("when applied to the body of patient 103, the body sensor 141 captures biometric data (e.g., heart rate, ECG data, etc.) in real-time. In addition, each of the sensor devices 140 may be configured to transmit the body-related metrics electronically to the monitoring application 136 on the mobile device 135. In turn, the monitoring application 136 sends the captured metrics to the workflow server 110 which can be used to trigger health events which are processed using the tasks 114 and queues 115." [0028]).
(Spors: [0005]).

Regarding Claim 2,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Zhang further teaches wherein the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) are concatenated using a fully connected layer in the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Spors/Ming Li combination.  The modification would have been obvious because one of ordinary skill in the art would be (Zhang: sec. 3.2, p. 283).

Regarding Claim 3,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Rajpurkar further teaches wherein the convolutional neural network comprises a set of connected layers comprising: a convolution layer; a batch normalization layer; an activation function layer; and a regularization layer (Figure 2, Dropout; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step." sec. 2, p. 3; Examiner notes that dropout is a regularization technique).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Spors/Ming Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Regarding Claim 4,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 3.  Rajpurkar further teaches wherein the set of connected layers is repeated in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Spors/Ming Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Regarding Claim 5,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 4.  Rajpurkar further teaches wherein the set of connected layers is repeated at least ten times in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as (Ponti: Abstract, p. 1).

Regarding Claim 6,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 4. Rajpurkar further teaches wherein the convolutional neural network further comprises a plurality of convolution layers, a plurality of batch normalization layers, and a plurality of activation function layers, in addition to the set of connected layers (Figure 2, x15; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step."; Examiner notes that dropout is a regularization technique).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Spors/Ming Li (Ponti: Abstract, p. 1).

Regarding Claim 7,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Kelwade further teaches wherein the second path does not comprise a convolution layer and wherein the second path comprises a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33; "In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34).
Ponti and Kelwade are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the artificial neural network classifier of Kelwade as the second classifier of the Ponti/Rajpurkar/Zhang/Spors/Ming Li combination's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Spors et al. (US 2016/0292373, hereinafter "Spors"), and Ming Li et al. (Verification Based ECG Biometrics with Cardiac Irregular Conditions Using Heartbeat Level and Segment Level Information Fusion, hereinafter "Ming Li").

Regarding Claim 8,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Ponti does not explicitly teach verifying, using the machine learning architecture, that the heartbeat comprises a beat, based on the concatenated first plurality of output values and second plurality of output values
Ming Li teaches verifying ("ECG based subject verification", sec. 1, p. 2769; "cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769), using the machine learning architecture (Fig. 1, p. 3770; "we propose a novel shift-invariant beat normalization and outlier removal method utilizing the outputs from two different R peak detectors. Moreover, we apply PCA on the normalized ECG beat waveforms to extract the low dimensional features followed by linear discriminant analysis (LDA) and within-class covariance normalization (WCCN) [22, 23, 24] for beat variability compensation. Finally, cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769; " HDP-AR-HMM is adopted to map the raw ECG data into a sequence of state labels (strings) by performing joint segmentation and clustering [27] rather than simple quantization [35]. Compared to the traditional HMM model for ECG segmenta-tion [36], this unsupervised HDP-AR-HMM does not require pre-annotated segment labels and boundaries for training and can au- tomatically determine the model size and reﬁne model for new un-seen data [26, 27]." sec. 3.2, p. 3771), that the heartbeat comprises a beat ("ECG based subject verification" p. 1, p. 3769), based on the concatenated first plurality of output values and the second plurality of output values (Fig. 1, Pre-processing two branches in the proposed system; "Since heartbeat and segment level subsystems model the ECG signal from different views and the latter one also covers information from those irregular beats, we perform score level fusion to utilize their complementary information and improve the performance." sec. 1, p. 3770).
Ponti and Ming Li are analogous art because both are directed to heartbeat classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang/Spors combination with the multimodal biometric fusion and ECG based verification of Ming Li.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of verification scoring and outperform the baseline, as suggested by Ming Li ("Combining the aforementioned two subsystems together further improved the performance and outperformed the PCA baseline by 25% relatively on the PTB database." sec. Abstract, p. 3769).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Spors et al. (US 2016/0292373, hereinafter "Spors"), and Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data).

Regarding Claim 9,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination does not explicitly teach processing the ECG data to generate the waveform data and the time interval data, the processing comprising identifying the plurality of heartbeats in the ECG data.
Li teaches processing the ECG data (Fig. 5.2, ECG lead A, ECG lead B, p. 73) to generate the waveform data ("All ECG signals were filtered with two median filters to remove the baseline wander. Unwanted power-line and high-frequency noise was removed from the baseline corrected ECG with a 12-tap low-pass filter. Each signal was processed with a median filter (200-ms duration) to separate QRS complexes and P-waves." sec. 5.2.1, p. 72) and the time interval data ("B. Heartbeat Detection: The study used the heartbeat fiducial point times provided with the MIT-BIH arrhythmia database and where manually corrected on a beat-by-beat basis; C. Heartbeat Segmentation: The ECG heartbeat segmentation provide estimates of segmentation points, i.e., QRS onset and offset times, T-wave offset times, Boolean values that indicate the presence/absence of P-waves, and, if present, P-wave onset and offset times for each of the fiducial points." sec. 5.2.1, p. 73), the processing comprising identifying the plurality of heartbeats in the ECG data ("B. Heartbeat Detection The study used the heartbeat fiducial point times provided with the MIT-BIH arrhythmia database and where manually corrected on a beat-by-beat basis. C. Heartbeat Segmentation The ECG heartbeat segmentation provide estimates of segmentation points, i.e., QRS onset and offset times, T-wave offset times, Boolean values that indicate the presence/absence of P-waves, and, if present, P-wave onset and offset times for each of the fiducial points." sec. 5.2.1, p. 73).
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang/Spors combination with the ECG processing steps of Li.  The combination would have been obvious because one of ordinary skill in the art would be motivated to have high performance accuracy (Li: Abstract, p. x) and is a fundamental step in ECG analysis (Li: sec. 4, p. 32).

Regarding Claim 10,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination does not explicitly teach 
Li teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises classifying the one or more heartbeats as Ventricular Ectopic Beats (VEBs) ("we adopted the same standards made by Association for the Advancement of Medical Instrumentation (AAMI). The AAMI standard is used to merge several MIT-BIH heartbeat types into a more general class, with five designated classes in total. The final assessment of classification performance is measured by the ability of the classification method to: distinguish a ventricular ectopic beat (V) from non-V (N, S, F, Q), and to distinguish a superventricular ectopic beat (S) from non-S (N, V, F, Q)." p.93-94).
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang/Spors combination with the heartbeat classifier of Li.  The combination would have been obvious because one of ordinary skill in the art would be motivated to with high performance accuracy for classifying heartbeats (Ponti: Abstract, p. 1; Li: Abstract, p. x; sec. 5.4, pp. 93-95).

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), and Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data).

Regarding Claim 15,
	Ponti teaches a first path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h1 teaches a first classifier on a first path of the machine learning architecture);
a second path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h2 teaches a second classifier on a second path of the machine learning architecture); and
combining the first plurality of output values and the second plurality of output values using the machine learning architecture (Fig. 1, Combiner H(x), p. 2; "Parallel: with a representation in Figure 1, the set of classifiers are trained in parallel, and their output are combined afterwards to give the final decision." sec. II.A, p. 2),
wherein the architectures for the first path and second path are different structures ("the classifiers of an ensemble should be at the same time as accurate as possible and as diverse as possible." sec. II.B, p. 3; "using knowledge about the problem: heuristic method that can produce good results when the knowledge of the designer is sufﬁcient to build a tuned system regarding architecture and parameters to create diverse classiﬁers. It is used specially in natural multiple classiﬁer systems such as for multiple sensors, and also when different representations of patterns are possible (statistical and structural)." sec. III, pp. 3-4).

Ponti does not explicitly teach a computer program product, receiving the ECG data, the ECG data comprising unstructured waveform data; providing the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured to analyze unstructured data; generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data; and classifying one or more of the plurality of heartbeats in the ECG data, and verifying that the heartbeat comprises a beat based on the output values.
Rajpurkar teaches a computer program product (Rajpurkar: computer, sec.1, p.1)
receiving the ECG data, the ECG data comprising unstructured waveform data ("The network takes as input a time-series of raw ECG signal" sec. 2, p. 2; "The morphology of the ECG during a single heart-beat as well as the pattern of the activity of the heart over time determine the underlying rhythm.  In some cases the distinction can be subtle yet critical for treatment." sec. 3, p. 3),
providing the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured to analyze unstructured data (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." sec. 2, p. 2);
(Figure 2; "We use a convolutional neural network for the sequence-to-sequence learning task. The high-level architecture of the network is shown in Figure 2. The network takes as input a time-series of raw ECG signal, and outputs a sequence of label predictions. The 30 second long ECG signal is sampled at 200Hz, and the model outputs a new prediction once every second. We arrive at an architecture which is 33 layers of convolution followed by a fully connected layer and a softmax." sec. 2, p. 2);
classifying a heartbeat of the plurality of heartbeats in the ECG data ("in addition to classifying noise and the sinus rhythm, the network learns to classify and segment twelve arrhythmia types present in the time-series." sec. 1., p. 1); and
verifying that the heartbeat comprises a beat based on the output values ("We use two metrics to measure model accuracy, using the cardiologist committee annotations as the ground truth... These predictions are compared against the ground truth annotation... Table 1 also compares the aggregate precision, recall and F1 for both model and cardiologist compared to the ground truth annotations." sec. 4, p. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of Ponti's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve (Ponti: Abstract, p. 1).

Ponti does not explicitly teach receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats; providing the structured time interval data to a fully-connected neural network based on the fully-connected neural network being configured to analyze structured data; generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network.
Kelwade teaches receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats ("MIT–BIH arrhythmia database [23] was used in this work for training and testing of designed classifier model. This is a standard database containing 48 half-hour excerpts of two channel ambulatory ECG recording, obtained from 47 subjects from 1975 and 1979 containing 360 samples per second per channel with 11 bit resolution over a 10mV range." sec. 3.1, p. 31);
providing the structured time interval data to a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) based on the fully-connected neural network being configured to analyze structured data ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34);
("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases... The combination of linear parameters in frequency domains and non-linear parameters derived from the HRV signal are used as input features for the neural network." sec. 4, p. 34; these inputs for the neural network do not include the unstructured waveform data).
Ponti and Kelwade are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the artificial neural network classifier of Kelwade as the second classifier of the Ponti/Rajpurkar combination's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

While Ponti teaches the fusion of multiple classifiers, Ponti does not explicitly teach concatenating the first plurality of output values and the second plurality of output values using the machine learning architecture.
Zhang teaches by concatenating the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) using the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Ponti does not explicitly teach pre-processing the ECG data, comprising: detecting a plurality of heartbeats based on the ECG data; generating unstructured waveform data relating to the detected plurality of heartbeats; and generating corresponding structured time interval data relating to the plurality of heartbeats.
Li teaches pre-processing the ECG data, comprising: detecting a plurality of heartbeats based on the ECG data (Fig. 5.2, ECG lead A, ECG lead B, p. 73);
generating unstructured waveform data relating to the detected plurality of heartbeats ("All ECG signals were filtered with two median filters to remove the baseline wander. Unwanted power-line and high-frequency noise was removed from the baseline corrected ECG with a 12-tap low-pass filter. Each signal was processed with a median filter (200-ms duration) to separate QRS complexes and P-waves." sec. 5.2.1, p. 72); and
generating corresponding structured time interval data relating to the plurality of heartbeats ("B. Heartbeat Detection: The study used the heartbeat fiducial point times provided with the MIT-BIH arrhythmia database and where manually corrected on a beat-by-beat basis; C. Heartbeat Segmentation: The ECG heartbeat segmentation provide estimates of segmentation points, i.e., QRS onset and offset times, T-wave offset times, Boolean values that indicate the presence/absence of P-waves, and, if present, P-wave onset and offset times for each of the fiducial points." sec. 5.2.1, p. 73).
The Ponti/Rajpurkar/Kelwade/Zhang combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang combination with the heartbeat classifier of Li.  The combination would have been obvious because one of ordinary skill in the art would be motivated to with high performance accuracy for classifying heartbeats (Ponti: Abstract, p. 1; Li: Abstract, p. x; sec. 5.4, pp. 93-95).

Regarding Claim 16,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Zhang further teaches wherein the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) are concatenated using a fully connected layer in the (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Regarding Claim 17,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Rajpurkar teaches wherein the convolutional neural network comprises a set of connected layers comprising: a convolution layer; a batch normalization layer; an activation function layer; and a regularization layer (Figure 2, Dropout; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step." sec. 2, p. 3; Examiner notes that dropout is a regularization technique); and
wherein the set of connected layers is repeated in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Regarding Claim 18,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Rajpurkar further teaches wherein the set of connected layers is repeated at least ten times in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Li combination.  (Ponti: Abstract, p. 1).

Regarding Claim 20,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Li further teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises classifying the one or more heartbeats as Ventricular Ectopic Beats (VEBs) ("we adopted the same standards made by Association for the Advancement of Medical Instrumentation (AAMI). The AAMI standard is used to merge several MIT-BIH heartbeat types into a more general class, with five designated classes in total. The final assessment of classification performance is measured by the ability of the classification method to: distinguish a ventricular ectopic beat (V) from non-V (N, S, F, Q), and to distinguish a superventricular ectopic beat (S) from non-S (N, V, F, Q)." p.93-94).
The Ponti/Rajpurkar/Kelwade/Zhang combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang combination with the heartbeat classifier of Li.  The combination would have been obvious because one of ordinary skill in the art would be motivated to with high performance accuracy for classifying heartbeats (Ponti: Abstract, p. 1; Li: Abstract, p. x; sec. 5.4, pp. 93-95).


Claims 11-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Ming Li et al. (Verification Based ECG Biometrics with Cardiac Irregular Conditions Using Heartbeat Level and Segment Level Information Fusion, hereinafter "Ming Li"), and Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data).

Regarding Claim 11,
	Ponti teaches a first path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h1 teaches a first classifier on a first path of the machine learning architecture);
a second path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h2 teaches a second classifier on a second path of the machine learning architecture); and
combining the first plurality of output values and the second plurality of output values using the machine learning architecture (Fig. 1, Combiner H(x), p. 2; "Parallel: with a representation in Figure 1, the set of classifiers are trained in parallel, and their output are combined afterwards to give the final decision." sec. II.A, p. 2),
("the classifiers of an ensemble should be at the same time as accurate as possible and as diverse as possible." sec. II.B, p. 3; "using knowledge about the problem: heuristic method that can produce good results when the knowledge of the designer is sufﬁcient to build a tuned system regarding architecture and parameters to create diverse classiﬁers. It is used specially in natural multiple classiﬁer systems such as for multiple sensors, and also when different representations of patterns are possible (statistical and structural)." sec. III, pp. 3-4).

Ponti does not explicitly teach a computer program product, receiving the ECG data, the ECG data comprising unstructured waveform data; providing the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured to analyze unstructured data; generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data; and classifying one or more of the plurality of heartbeats in the ECG data 
Rajpurkar teaches a computer program product (Rajpurkar: computer, sec.1, p.1)
receiving the ECG data, the ECG data comprising unstructured waveform data ("The network takes as input a time-series of raw ECG signal" sec. 2, p. 2; "The morphology of the ECG during a single heart-beat as well as the pattern of the activity of the heart over time determine the underlying rhythm.  In some cases the distinction can be subtle yet critical for treatment." sec. 3, p. 3),
providing the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured to analyze unstructured data (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." sec. 2, p. 2);
generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data (Figure 2; "We use a convolutional neural network for the sequence-to-sequence learning task. The high-level architecture of the network is shown in Figure 2. The network takes as input a time-series of raw ECG signal, and outputs a sequence of label predictions. The 30 second long ECG signal is sampled at 200Hz, and the model outputs a new prediction once every second. We arrive at an architecture which is 33 layers of convolution followed by a fully connected layer and a softmax." sec. 2, p. 2);
classifying a heartbeat of the plurality of heartbeats in the ECG data ("in addition to classifying noise and the sinus rhythm, the network learns to classify and segment twelve arrhythmia types present in the time-series." sec. 1., p. 1).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of Ponti's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve (Ponti: Abstract, p. 1).

Ponti does not explicitly teach receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats; providing the structured time interval data to a fully-connected neural network based on the fully-connected neural network being configured to analyze structured data; generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network.
Kelwade teaches receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats ("MIT–BIH arrhythmia database [23] was used in this work for training and testing of designed classifier model. This is a standard database containing 48 half-hour excerpts of two channel ambulatory ECG recording, obtained from 47 subjects from 1975 and 1979 containing 360 samples per second per channel with 11 bit resolution over a 10mV range." sec. 3.1, p. 31);
providing the structured time interval data to a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) based on the fully-connected neural network being configured to analyze structured data ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34);
("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases... The combination of linear parameters in frequency domains and non-linear parameters derived from the HRV signal are used as input features for the neural network." sec. 4, p. 34; these inputs for the neural network do not include the unstructured waveform data).
Ponti and Kelwade are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the artificial neural network classifier of Kelwade as the second classifier of the Ponti/Rajpurkar combination's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

While Ponti teaches the fusion of multiple classifiers, Ponti does not explicitly teach concatenating the first plurality of output values and the second plurality of output values using the machine learning architecture.
Zhang teaches by concatenating the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) using the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Ponti does not explicitly teach verifying, using the machine learning architecture, that the heartbeat comprises a beat, based on the concatenated first plurality of output values and the second plurality of output values.
Ming Li teaches verifying ("ECG based subject verification", sec. 1, p. 2769; "cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769), using the machine learning architecture (Fig. 1, p. 3770; "we propose a novel shift-invariant beat normalization and outlier removal method utilizing the outputs from two different R peak detectors. Moreover, we apply PCA on the normalized ECG beat waveforms to extract the low dimensional features followed by linear discriminant analysis (LDA) and within-class covariance normalization (WCCN) [22, 23, 24] for beat variability compensation. Finally, cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769; " HDP-AR-HMM is adopted to map the raw ECG data into a sequence of state labels (strings) by performing joint segmentation and clustering [27] rather than simple quantization [35]. Compared to the traditional HMM model for ECG segmenta-tion [36], this unsupervised HDP-AR-HMM does not require pre-annotated segment labels and boundaries for training and can au- tomatically determine the model size and reﬁne model for new un-seen data [26, 27]." sec. 3.2, p. 3771), that the heartbeat comprises a beat ("ECG based subject verification" p. 1, p. 3769), based on the concatenated first plurality of output values and the second plurality of output values (Fig. 1, Pre-processing two branches in the proposed system; "Since heartbeat and segment level subsystems model the ECG signal from different views and the latter one also covers information from those irregular beats, we perform score level fusion to utilize their complementary information and improve the performance." sec. 1, p. 3770).
Ponti and Ming Li are analogous art because both are directed to heartbeat classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang combination with the multimodal biometric fusion and ECG based verification of Ming Li.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of verification scoring and outperform the baseline, as suggested by Ming Li ("Combining the aforementioned two subsystems together further improved the performance and outperformed the PCA baseline by 25% relatively on the PTB database." sec. Abstract, p. 3769).

While Ponti teaches classifiers outputting a probability (Ponti: "each classifier outputs a score, probability or confidence level" sec. IV, p. 6) and Zhang teaches concatenating the outputs of two classifiers (Zhang: Early Fusion, sec. 3.2, p. 283), the Ponti/Rajpurkar/Kelwade/Zhang combination does not explicitly teach determining the heartbeat comprises a ventricular ectopic beat (VEB).
Li teaches determining a probability that the heartbeat comprises a ventricular ectopic beat (VEB) ("we adopted the same standards made by Association for the Advancement of Medical Instrumentation (AAMI). The AAMI standard is used to merge several MIT-BIH heartbeat types into a more general class, with five designated classes in total. The final assessment of classification performance is measured by the ability of the classification method to: distinguish a ventricular ectopic beat (V) from non-V (N, S, F, Q), and to distinguish a superventricular ectopic beat (S) from non-S (N, V, F, Q)." p.93-94; "The classification performance was measured using the following factors... ACCi... is the accuracy of the classification" sec. 5.4.1, p. 94).
The Ponti/Rajpurkar/Kelwade/Zhang/Ming Li combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang combination with the heartbeat classifier of Li.  The combination would have been obvious because one of ordinary skill in the art (Ponti: Abstract, p. 1; Li: Abstract, p. x; sec. 5.4, pp. 93-95).

Regarding Claim 12,
The Ponti/Rajpurkar/Kelwade/Zhang/Ming Li/Li combination teaches the computer program product of claim 11.  Zhang further teaches wherein the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) are concatenated using a fully connected layer in the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Ming Li/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Regarding Claim 13,
Rajpurkar further teaches wherein the convolutional neural network comprises a set of connected layers comprising: a convolution layer; a batch normalization layer; an activation function layer; and a regularization layer (Figure 2, Dropout; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step." sec. 2, p. 3; Examiner notes that dropout is a regularization technique).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Ming Li/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Regarding Claim 19,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Ponti does not explicitly teach verifying, using the machine learning architecture, that 
Ming Li teaches verifying ("ECG based subject verification", sec. 1, p. 2769; "cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769), using the machine learning architecture (Fig. 1, p. 3770; "we propose a novel shift-invariant beat normalization and outlier removal method utilizing the outputs from two different R peak detectors. Moreover, we apply PCA on the normalized ECG beat waveforms to extract the low dimensional features followed by linear discriminant analysis (LDA) and within-class covariance normalization (WCCN) [22, 23, 24] for beat variability compensation. Finally, cosine similarity with Snorm score normalization [23, 25, 24] is adopted for veriﬁcation scoring." sec. 1, p. 3769; " HDP-AR-HMM is adopted to map the raw ECG data into a sequence of state labels (strings) by performing joint segmentation and clustering [27] rather than simple quantization [35]. Compared to the traditional HMM model for ECG segmenta-tion [36], this unsupervised HDP-AR-HMM does not require pre-annotated segment labels and boundaries for training and can au- tomatically determine the model size and reﬁne model for new un-seen data [26, 27]." sec. 3.2, p. 3771), that the heartbeat comprises a beat ("ECG based subject verification" p. 1, p. 3769), based on the concatenated first plurality of output values and the second plurality of output values (Fig. 1, Pre-processing two branches in the proposed system; "Since heartbeat and segment level subsystems model the ECG signal from different views and the latter one also covers information from those irregular beats, we perform score level fusion to utilize their complementary information and improve the performance." sec. 1, p. 3770).
Ponti and Ming Li are analogous art because both are directed to heartbeat classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang/Li combination with the multimodal biometric fusion and ECG based verification of Ming Li.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance of verification scoring and outperform the baseline, as suggested by Ming Li ("Combining the aforementioned two subsystems together further improved the performance and outperformed the PCA baseline by 25% relatively on the PTB database." sec. Abstract, p. 3769).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Ming Li et al. (Verification Based ECG Biometrics with Cardiac Irregular Conditions Using Heartbeat Level and Segment Level Information Fusion, hereinafter "Ming Li"), Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data) and Shakur et al. (US 2019/0059763, Hereinafter "Shakur").

Regarding Claim 14,
The Ponti/Rajpurkar/Kelwade/Zhang/Ming Li/Li combination teaches the computer program product of claim 11.  Rajpurkar further teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises identifying a cardiac irregularity based on the ECG data ("Many heart diseases, including Myocardial Infarction, AV Block, Ventricular Tachycardia and Atrial Fibrillation can all be diagnosed from ECG signals with an estimated 300 million ECGs recorded annually (Hed´en et al., 1996). We investigate the task of arrhythmia detection from the ECG record." sec. 1, p. 1), 
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Ming Li/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

The Ponti/Rajpurkar/Kelwade/Zhang/Ming Li/Li combination does not explicitly teach providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats.
Shakur teaches providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats ("If [atrial fibrillation (AF)] is detected, patients may be put on treatment and medication like blood thinners (Warfarin in particular), which can reduce the risk of stroke by up to two thirds [6], and the risk of death by one third without significantly increasing the risk of major bleeding [2]." [0007]).
The Ponti/Rajpurkar/Kelwade/Zhang/Ming Li/Li combination and Shakur are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to follow the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang/Ming Li/Li combination with the treating the classified heart condition taught by Shakur.  The combination would have been obvious because one of ordinary skill in the art would be motivated to treat health conditions to decrease the risk of illness or death (Shakur [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126